IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,724


EX PARTE ANGEL BARAJAS PEREZ Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1070022 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession of cocaine with intent to deliver over 400 grams.  He was sentenced to twenty-five
years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary and that counsel was ineffective.   The trial
court held a hearing regarding Applicant's claims.  Based on the testimony from that hearing, the
trial court determined that Applicant's plea was involuntary and that Applicant is entitled to relief. 
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 1070022 in the 177th Judicial District Court
of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: February 8, 2012
Do Not Publish